Citation Nr: 0328398	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a right ankle fracture, currently 
rated as 20 percent disabling.  

2.  Entitlement to service connection for a back disorder, 
claimed as due to the service-connected right ankle 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1971 to November 
1973 with subsequent service in the Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the RO.  

In a June 2002 rating decision, the RO increased the 
noncompensable rating to 20 percent for the service-connected 
residuals of a right ankle fracture.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993)  

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in July 2003.  

During the hearing, the veteran raised the issue of service 
connection for the residuals of a broken nose.  

In addition, the veteran raised the issue of a separate grant 
of service connection for tender and painful scars of the 
right ankle.  The Board therefore refers these issues to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  The service-connected residuals of a right ankle fracture 
are shown to be manifested by complaints of pain and 
limitation of motion of the ankle; related severe functional 
limitation and malunion with an overall level of left ankle 
disability that more nearly approximates that of a marked 
degree.  

2.  The veteran's current low back disability manifested by 
muscular strain is shown as likely as not to have been 
aggravated by the service-connected right ankle fracture 
residuals.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
for the service-connected residuals of a right ankle fracture 
have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic 
Codes 5003, 5010, 5262, 5270, 5271 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by muscular strain is 
proximately due to or the result of the service-connected 
residuals of the right ankle fracture.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 2002); 38 C.F.R. §§  3.303, 3.310(a) 
(2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, in light of the favorable disposition of this 
appeal, further discussion of VCAA is not necessary here.  


II.  Increased Rating

The veteran asserts that the service-connected residuals of a 
right ankle fracture are more severe than is represented by 
the currently assigned 20 percent rating.  

The veteran was afforded a VA examination in March 1999.  At 
that time, the veteran complained that he had significant 
pain in his right ankle and was unable to run or walk more 
than a block due to the pain restrictions.  

On examination of the lower extremities, there was no wasting 
noted.  His bilateral deep tendon reflexes were normal; the 
Babinski was downgoing.  Bilateral SLR was normal.  An 
examination of the right ankle revealed dorsiflexion to 20 
degrees, plantar flexion to 45 degrees.  

On passive flexion, the veteran had tenderness over the ankle 
mostly in the medial malleolus.  The movements of the ankle 
were free, painful on the right.  His strength was normal.  
Coordination was normal.  The veteran was unable to walk or 
run.  

The diagnosis was that of status post injury to right ankle, 
open reduction and internal fixation and removal of hardware 
with resultant tenderness and pain over the ankle.  

The veteran was re-examined by VA in November 1999.  He 
described a chronic sharp to dull pain that went throughout 
the ankle, a nagging pain which extended to the knee, and 
then residual pain that extended up into his back where he 
had had previously been diagnosed with a compression of 
multiple vertebrae in his lower back most likely secondary to 
secondary effects of the foot and ankle injury.  He felt 
instability of the leg, sometimes locking when he had 
increased activity.  

The functional impairment during flare-ups included a severe 
decrease in ability to ambulate.  There was no current 
infection.  He did use orthotics as well as orthopedic shoes 
which he used as much of the time as possible.  There were no 
constitutional symptoms of bone disease.  

On physical examination, there was evidence of obvious 
surgical scars on the medial and lateral malleolus.  The 
lateral leg area had a palpable area of hypertrophic bone 
formation along the fibula about 3 cm. proximal to the joint.  
There was no evidence of malunion, nonunion or false joint.  
There was positive tenderness throughout the anterolateral 
and anteromedial ankle, the peroneal tendons, the sinus 
tarsi, and to a more mild degree in the medial arch area.  

The veteran's gait examination showed some mild subtalar 
joint subluxation on the right side as well as a mild 
shoulder drop and very mild abductory twist on the right 
side.  There were no callosities noted.  There was no unusual 
shoe wear pattern noted.  There was no ankylosis noted.  

The veteran had 5 degrees dorsiflexion of the right ankle 
compared to the left which had 10 degrees.  The veteran had 
mild decreased muscle strength in all planes compared to the 
contralateral side.  His right side measured 4.5/5 versus 5/5 
on the left.  He did not appear to be additionally limited by 
pain in regards to his range of motion on examination.  The 
leg length measurement in a standing position from the ASIS 
to the medial malleolus showed a discrepancy of less than a 
centimeter.  There were no constitutional signs present.  

A review of the x-rays studies showed a moderate to severe 
presence of arthritis within the ankle gutters.  Specifically 
the anteromedial ankle showed quite a bit of joint space 
narrowing.  The fibula 3 cm proximal to the joint showed an 
area of hypertrophic bone formation.  

There was also a very small fragment of metal embedded in the 
medial malleolus.  There appeared to be some anterior joint 
impingement at the ankle.  Otherwise subtalar joint did not 
show any signs of arthritis nor did the midfoot.  There was a 
moderate decrease in speed, a mild decrease in coordination; 
a mild decrease in strength and a moderate decrease in 
endurance.  

Diagnosis was that of status post severe right ankle/leg 
injury in 1981 with moderate to severe arthritic sequelae in 
the right ankle and fibula.  On a more likely than not basis, 
the injury had debilitated the veteran to the degree that he 
complained.  

In December 1999 examination report, the VA doctor noted that 
he had the veteran walk up and down six flights of stairs at 
a fairly rapid pace, taking each step on his toes when going 
up, and on his heels coming down.  An examination was 
performed immediately after that performance (that was done 
flawlessly and with no impact on endurance, speed, strength 
or coordination) showed completely normal excursion of the 
ankle with no swelling or point tenderness.  

An examination of the ankle from an internal medicine point 
of view was normal except for the presence of the surgical 
scar.  Leg length was measured by the podiatrist according to 
their standard procedure and showed less than 1 cm difference 
between left and right.  

Distance from the anterior superior iliac spine to the floor 
on the right, with the veteran in stocking feet, was 108 cm. 
and 103 cm. on the left.  The same distance was then measured 
with the veteran being supine.  Under those circumstances, 
the measurement was 101 cm., bilaterally.  The examiner noted 
that it appeared that the major discrepancy had to do with 
positioning of the veteran's pelvis, and that there also 
might have been a minor discrepancy based on the loss of 
height within the ankle itself.  

The veteran was afforded another examination for VA in May 
2003.  The examination revealed leg-lengths of 98 cm on the 
right and 95 cm on the left.  An examination of the feet 
showed no abnormal weightbearing pattern.  

The veteran required orthotics and prescribed sandal.  There 
was swelling on the right ankle compared to the left.  
Circumference of the right ankle was 35 cm. and left ankle 
was 32 cm.  There was a scar on the medial malleolar area 
measuring 12-cm. and lateral malleolar region on the right 
side measuring 18 cm.  His dorsiflexion was 0-15 on the right 
and 0-20 (normal) on the left.  His plantar flexion was 0-35 
on the right and 0-45 (normal) on the left.  

Pain, fatigue, weakness, lack of endurance, and 
incoordination did affect range of motion.  Pain was the 
major factor.  Pain began on dorsiflexion at 10 degrees on 
the right side and plantar flexion 20 degrees on the right 
side.  There was tenderness on both malleoli areas.  
Ankylosis was absent.  

X-ray studies revealed old healed fracture seen at distal 
shaft of the right fibula.  There were multiple opaque 
metallic foreign bodies observed within the medial malleolus, 
probable old post operative and post-traumatic change was 
seen involving the right ankle.  

The diagnosis was that of right ankle traumatic arthritis.  
Subjective factor was pain.  Objective factors were decreased 
range of motion and radiographic findings.  

At his personal hearing before the undersigned Veterans Law 
Judge in July 2003, the veteran testified that his pain level 
was constantly 8 out of 10 on an average day.  The veteran 
testified that he could walk about 100 yards before the right 
foot began to ache.  

The history of the veteran's disability has been reviewed, as 
noted hereinabove, but the more recent evidence is the most 
relevant to his claim for an increased rating.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

In rating the service-connected residuals of a fracture of 
the right ankle, all applicable Diagnostic Codes must be 
considered to include Diagnostic Codes 5010, 5262, 5270 and 
5271.  

The Board notes that the VA examinations have indicated that 
the veteran had pain in the right ankle due to arthritis with 
a resulting impairment of function.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

In this case, entitlement to a compensable limitation of the 
left ankle has already been established.  Currently, the 
veteran's service-connected right ankle disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation 
of motion of the ankle, and a 20 percent rating is assigned 
(representing the maximum rating available under that 
Diagnostic Code) consistent with a level of impairment 
reflective of marked impairment of motion.  

Disability ratings in excess of 20 percent are available 
under Diagnostic Code 5262, if there is malunion of tibia and 
fibula with marked ankle disability or under Diagnostic Code 
5270, if the ankle is shown to be ankylosed.  

Based on the entire evidence of record, as discussed 
hereinabove, the Board finds that the veteran's service- 
connected residuals of the right ankle fracture are shown to 
more nearly approximate a disability picture that is 
consistent with that of malunion with marked ankle disability 
warranting the assignment of a 30 percent rating under the 
provisions of Diagnostic Code 5262.  

In particular, the veteran continues to experience 
significant pain, weakness, instability, stiffness, 
discomfort and swelling of the ankle and now is shown to have 
additional functional impairment due to pain on flare-ups and 
excess fatigability.  Thus, the provisions of 38 C.F.R. § 
4.40, 4.45, and 4.59 do provide a basis for a higher rating 
than that currently assigned.  See DeLuca v Brown, 8 Vet. 
App. 202 (1995).  

Accordingly, based on its review of the evidence of record, 
the Board finds that a 30 percent rating is for application 
in this case in rating the service-connected residuals of the 
right ankle fracture.  


II.  Service Connection

The veteran asserts that the service-connected right ankle 
disability has caused considerable strain on his low back 
such that a separate grant of service connection is warranted 
on a secondary basis.  Specifically, the veteran maintains 
that, since favoring his left foot for weightbearing, he has 
developed significant back pain for which he was seen and 
prescribed orthotics for his shoes.  

On examination in March 1999, the veteran was able to reach 
just about 5 inches from his toes anteriorly.  He was able to 
bend backward and sideways without any restriction.  He had 
localized tenderness over the L4-L5.  

The examiner noted that a private magnetic resonance imaging 
(MRI) report indicated (1) mild to moderate left paracentral 
protrusion of the L4-L5 disk with minor encroachment upon the 
thecal sac near the origin of the left L5 nerve root; (2) 
mild left posterolateral protrusion of the L2-L3 disk with 
minor encroachment upon the left L2-L3 neural foramen; (3) 
degenerative changes at the L5-S1 disk with previous 
radiopaque substance considered to be clumping around the 
nerve roots from previous myelogram.  

The diagnosis was that of low back pain, possibly secondary 
to poor gait and localized degenerative changes and disk 
changes.  

The veteran was examined by VA again in November 1999.  The 
examiner noted that the veteran's right ankle injury as 
likely as not caused subsequent injury to other parts of his 
body due to the effect of his gait pattern.  

The range of motion was complete, but there was markedly 
positive straight-leg raising with pain radiating to the 
lumbar spine along the back of the buttocks at 45 degrees on  
the left and at 60 degrees on the right.  There was point 
tenderness on palpation of the approximate L5 left 
paraspinous musculature, with shooting pain radiating a short 
distance laterally and also down along the L4 dermatome.  

Sensory examination of the lower extremities appeared to show 
patchy sensory deficits in the L4 dermatome with overlap to 
the L5.  Motor deficits were present in the L5 dermatome on 
the left, with a 5- strength of dorsiflexion of the left 
great toe.  Toe and heel walk could be performed normally.  

The veteran was wearing orthotic shoe inserts, which provided 
additional height on the left as compared to the right, and 
his gait under those circumstances was normal.  The deep 
tendon reflexes were normal in the lower extremities.  

The VA examiner opined that there was no direct connection 
between the back and the service-connected right ankle 
fracture.  However, the examiner opined that there was as 
likely as not an indirect connection.  

The examiner noted that the veteran has been walking, running 
and jumping for over 15 years with a condition characterized 
by unequal leg lengths.  That had caused chronic low back 
strain, irrespective of whether there was any disk pathology.

In summary, the examiner opined that the veteran's disk 
disease more likely than not, had nothing to do with the 
unequal leg length.  However, the chronic back strain might 
have had some relationship to the ankle condition.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the entire record of evidence in this case, the 
Board finds that the evidence is in relative equipoise in 
this case in showing that it is as least as likely as not 
that the veteran has current low back disability manifested 
by muscular pain that is a result of the service-connected 
residuals of a right ankle fracture.  

The VA examiner in March 1999 opined that the veteran's low 
back disability was possibly due, at least in part, to the 
veteran's poor gate.  

In November 1999, the VA examiner likewise opined that the 
service-connected right ankle injury had, as likely than not, 
debilitated the veteran to the degree that caused subsequent 
injury to other parts of his body due to the affected gait 
pattern.  

Then, the December 1999 VA examiner likewise opined that the 
veteran's chronic back strain might have some relationship to 
the ankle condition.  In this regard, however, the examiner 
also noted that the veteran had mild disk disease, which he 
opined had nothing to do with the service-connected ankle 
disability.  

In summary, the VA examiners all opined that it was at least 
as likely as not that the veteran's current low back strain 
was proximately due to the service-connected residuals of a 
right ankle fracture.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for the low back strain.  38 
U.S.C.A.. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.310 (2003).  





ORDER

An increased rating of 30 percent for the service-connected 
residuals of a right ankle fracture is granted, subject to 
the regulations governing the payment of monetary benefits.

Service connection for a disability manifested by low back 
strain is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



